                 IN THE UNITED STATES DISTRICT COURT
                  THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ERICA BANKS, ANDREA TONEY,                    )
DEMETRIA WIDEMAN, and                         )
JESSICA WASHINGTON,                           )
                                              )     CIVIL ACTION FILE NO.
       Plaintiffs,                            )     1:19:cv-03946-WMR
                                              )
v.                                            )
                                              )
                                              )
CITY OF ATLANTA, GEORGIA;                     )
CHARLES EWING, in his Individual              )
Capacity,                                     )
                                              )
Defendants.                                   )


     JOINT MOTION TO ALLOW FOR DISCOVERY AFTER RULING ON
                      DISPOSITIVE MOTIONS

       Plaintiffs Erica Brown, Andrea Toney, Demetria Wideman, and Jessica

Washington (the “Plaintiffs”) and Defendant Charles Ewing (“Defendant Ewing”),

file this Joint Motion to Allow for Discovery after Ruing on Dispositive Motions

“Joint Motion”. Pursuant to Rule 26(C) of the Federal Rules of Civil Procedures,

the Plaintiffs and Defendant Ewing request that this Court issue an order to limit

the discovery into Defendant Ewing’s personal net worth as specified below. In

support of this Joint Motion, the Plaintiffs and Defendant Ewing assert as follows:

                                         1.



                                          1
      On September 23, 2019, the Plaintiffs filed a complaint against the City of

Atlanta and Defendant Ewing, alleging various claims.

                                             2.

      On January 21, 2020, the discovery period began.

                                             3.

      On March 23, 2020, Plaintiffs’ counsel submitted Interrogatories and

Requests for Production of Documents to Defendant Ewing and his attorneys.

                                             4.

      One of the subjects addressed in the Interrogatories and Requests for

Production of Documents is Defendant Ewing’s personal net worth and his ability

to pay damages should the jury decide that he is liable for any damages sustained

by the Plaintiffs. Specifically, Request for Production No. 2 asks Defendant Ewing

to produce “all documents regarding his personal net worth, including but not

limited to real property and liquid assets.”

                                        5.

      The Plaintiffs and Defendant Ewing have agreed to defer the production of

responsive documents regarding Defendant Ewing’s personal net worth until the

Court rules on anticipated dispositive motions.

                                        6.




                                             2
      In the interim. Defendant Ewing shall collect and provide all responsive

documents to his attorneys. His attorneys shall hold the materials in trust. In the

event Plaintiffs’ claims against Defendant Ewing survive dispositive motions, the

materials held in trust shall be produced to the Plaintiffs and their counsel within

three (3) business days of the Court’s ruling on the dispositive motions.

                                          7.

      The attorneys for the Plaintiffs and Defendant Ewing also agree that if

Plaintiffs' claims against Defendant Ewing survive dispositive motions, the

Plaintiffs’ attorneys will be permitted to seek additional documents, if necessary,

and conduct an additional deposition into those documents responsive to

Defendant Ewing’s personal net worth.

                                          8.

      WHEREFORE, the Plaintiffs and Defendant Ewing respectfully request

that this Court grant an Order pursuant to this Joint Motion. A proposed Protective

Order is attached for the Court’s convenience.

      Respectfully submitted this 17th day of July, 2020.

/s/ Eleanor M. Attwood                         /s/ Nwabundo E. Ume-Nwagbo
Eleanor M. Attwood                             Nwabundo E. Ume-Nwagbo
Ga. Bar No. 514014                             Georgia Bar No. 721655
emattwood@law-llc.com                          neu@stulawgroup.com
Marissa R. Torgerson                           Roxann S. Smithers
Ga. Bar No. 848356                             Georgia Bar No. 665055
mrtorgerson@law-llc.com                        rss@stulawgroup.com


                                          3
Legare, Attwood & Wolfe, LLC       Smithers + Ume-Nwagbo, LLC
125 Clairemont Ave., Ste 380       2451 Cumberland Pkwy.,
Decatur, GA 30030                  Suite 3836
Tel: 470-823-4000                  Atlanta, GA 30339
Fax: 470-201-1212                  Tel: 404-418-8492
                                   Fax: 404-736-6963

Counsel for Plaintiff              Counsel for Defendant Charles Ewing




                               4
                 IN THE UNITED STATES DISTRICT COURT
                  THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ERICA BANKS, ANDREA TONEY,                      )
DEMETRIA WIDEMAN, and                           )
JESSICA WASHINGTON,                             )
                                                )     CIVIL ACTION FILE NO.
Plaintiffs,                                     )     1:19:cv-03946-WMR
                                                )
v.                                              )
                                                )
                                                )
CITY OF ATLANTA, GEORGIA;                       )
CHARLES EWING, in his Individual                )
Capacity,                                       )
                                                )
Defendants.                                     )

                          CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020, I electronically filed the Certificate of

Service serving the JOINT MOTION FOR DISCOVERY AFTER RULING

ON DISPOSITIVE MOTIONS with the Clerk of Court using the CM/EFC

system, which will automatically send notice to the following counsel of record:

Halima Hoover White, Tennille Hoover, Jamala S. McFadden, and Chandra Davis.

This 17th day of July, 2020.

/s/ Eleanor M. Attwood                          /s/ Nwabundo E. Ume-Nwagbo
Eleanor M. Attwood                              Nwabundo E. Ume-Nwagbo
Ga. Bar No. 514014                              Georgia Bar No. 721655
emattwood@law-llc.com                           neu@stulawgroup.com
Marissa R. Torgerson                            Roxann S. Smithers
                                            5
Ga. Bar No. 848356                 Georgia Bar No. 665055
mrtorgerson@law-llc.com            rss@stulawgroup.com

Legare, Attwood & Wolfe, LLC       Smithers + Ume-Nwagbo, LLC
125 Clairemont Ave., Ste 380       2451 Cumberland Pkwy.,
Decatur, GA 30030                  Suite 3836
Tel: 470-823-4000                  Atlanta, GA 30339
Fax: 470-201-1212                  Tel: 404-418-8492
                                   Fax: 404-736-6963

Counsel for Plaintiff              Counsel for Defendant Charles Ewing




                               6
                IN THE UNITED STATES DISTRICT COURT
                 THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ERICA BANKS, ANDREA TONEY,                    )
DEMETRIA WIDEMAN, and                         )
JESSICA WASHINGTON,                           )
                                              )      CIVIL ACTION FILE NO.
Plaintiffs,                                   )      1:19:cv-03946-WMR
                                              )
v.                                            )
                                              )
                                              )
CITY OF ATLANTA, GEORGIA;                     )
CHARLES EWING, in his Individual              )
Capacity,                                     )
                                              )
Defendants.                                   )

              LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE
       I hereby certify that the foregoing pleading filed with the Clerk of Court has

been prepared in 14-point Times New Roman font in accordance with Local Rule

5.1(C).

This 17th day of July, 2020.

/s/ Eleanor M. Attwood                        /s/ Nwabundo E. Ume-Nwagbo
Eleanor M. Attwood                            Nwabundo E. Ume-Nwagbo
Ga. Bar No. 514014                            Georgia Bar No. 721655
emattwood@law-llc.com                         neu@stulawgroup.com
Marissa R. Torgerson                          Roxann S. Smithers
Ga. Bar No. 848356                            Georgia Bar No. 665055
mrtorgerson@law-llc.com                       rss@stulawgroup.com

Legare, Attwood & Wolfe, LLC                  Smithers + Ume-Nwagbo, LLC
125 Clairemont Ave., Ste 380                  2451 Cumberland Pkwy.,
                                          7
Decatur, GA 30030           Suite 3836
Tel: 470-823-4000           Atlanta, GA 30339
Fax: 470-201-1212           Tel: 404-418-8492
                            Fax: 404-736-6963

Counsel for Plaintiff       Counsel for Defendant Charles Ewing




                        8
                IN THE UNITED STATES DISTRICT COURT
                 THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ERICA BANKS, ANDREA TONEY,                     )
DEMETRIA WIDEMAN, and                          )
JESSICA WASHINGTON,                            )
                                               )     CIVIL ACTION FILE NO.
Plaintiffs,                                    )     1:19:cv-03946-WMR
                                               )
v.                                             )
                                               )
                                               )
CITY OF ATLANTA, GEORGIA;                      )
CHARLES EWING, in his Individual               )
Capacity,                                      )
                                               )
Defendants.                                    )

                               PROPOSED ORDER

       The Plaintiffs and Defendant Ewing in the above-captioned case, having

properly moved this Court for an Order to limit the discovery into Defendant

Ewing’s personal net worth as follows:

       1. Defendant Ewing shall collect and provide responsive documents to his

          attorneys, who shall hold the materials in trust;

       2. In the event Plaintiffs’ claims against Defendant Ewing survive

          dispositive motions, the materials shall be produced to the Plaintiffs and

          their counsel within three (3) business days of the Court’s ruling; and

       3. If Plaintiffs’ claims against Defendant Ewing survive dispositive

          motions, the Plaintiffs’ attorneys would be permitted to collect further
                                           9
       documentation, if necessary, and conduct an additional deposition to

       inquire into documents responsive to Defendant Ewing’s personal net

       worth.

    4. The parties would conduct this discovery before the filing of the Pre-

       Trial Order.

    IT IS HEREBY ORDERED that the Joint Motion for a Protective Order is

GRANTED.

    This 17th day of July, 2020.
                                    ______________________________
                                    WILLIAM M. RAY
                                    UNITED STATES DISTRICT JUDGE




                                      10
